UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7630



DAVID HARRISON,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(CA-03-1423-8-26-BI)


Submitted:   March 30, 2005                 Decided:   April 13, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Harrison, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             On August 19, 2004, this court denied a certificate of

appealability and dismissed David Harrison’s appeal of a district

court   order     denying    his    petition     for    writ   of     habeas   corpus.

See Harrison v. South Carolina, No. 04-6489 (4th Cir. Aug. 19,

2004) (unpublished).           Following the issuance of this court’s

opinion, Harrison filed a motion for a certificate of appealability

in the district court.              The district court noted this court’s

adjudication      of     Harrison’s    appeal     and    denied       the   motion   on

October 18, 2004.           The clerk of the district court then filed

Harrison’s motion for a certificate of appealability as a notice of

appeal and forwarded the record to this court.                     Harrison has filed

an informal brief requesting a certificate of appealability.

             To    the     extent     Harrison     seeks       a     certificate     of

appealability, the court has previously considered this request and

denied it.      Accordingly, we decline to consider the request, as it

is duplicative.        To the extent Harrison’s motion could possibly be

construed as a notice of appeal, such notice would clearly be

untimely.     See Fed. R. App. P. 4(a).           Accordingly, we dismiss the

appeal.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                            DISMISSED



                                       - 2 -